UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6773


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRON MCALLISTER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:06-cr-00044-D-1)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges


Affirmed by unpublished per curiam opinion.


Terron McAllister, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terron McAllister appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we deny McAllister’s motion for appointment of

counsel and affirm for the reasons stated by the district court.        United States v.

McAllister, No. 7:06-cr-00044-D-1 (E.D.N.C. June 25, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2